                           IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF UTAH


DEAN H. CHRISTENSEN,
                                                                ORDER ADOPTING & AFFIRMING
                 Plaintiff,                                      REPORT & RECOMMENDATION

vs.                                                                  Case No. 2:19-CV-00334-DAK

HARVEY COHEN and DOES 1-10                                                Judge Dale A. Kimball
inclusive,
           Defendants.


        This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Dustin B. Pead under 28 U.S.C. § 636(b)(1)(B). On

November 1, 2019, Magistrate Judge Pead issued a Report and Recommendation, recommending

that the court grant Defendant’s Motion to Dismiss for Failure to State a Claim pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. The Report and Recommendation notified

Plaintiff that any objection to the Report and Recommendation must be filed within fourteen

days of receiving it. Plaintiff filed an objection on November 12.1

        A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

Report and Recommendation and the record de novo. Because the court remains unpersuaded by

Plaintiff’s objection, the court agrees with Magistrate Judge Pead’s recommendation to dismiss



1
 Plaintiff titled his response to the Report and Recommendation as an “Opposition to Defendants Motion to Dismiss
for Lack of Jurisdiction and Failure to State a Claim and Defendants Motion to Reassign.” After Defendant filed his
motions to dismiss back in July, Plaintiff failed to ever submit an opposition. Thus, because the time for filing an
opposition has well passed, the court construes Plaintiff’s recent filing as an objection to the Report and
Recommendation.

                                                         1
the case for failure to state a claim and deny Plaintiff’s motion to amend his Complaint. The

court finds Plaintiff’s objection to be unavailing because (1) it relies primarily on cases applying

the pre-Iqbal pleading standard; and (2) it does not address or specifically challenge any of

Magistrate Judge Pead’s legal analysis or conclusions.

       Accordingly, the court adopts and affirms Magistrate Judge Pead’s Report and

Recommendation in its entirety. Defendant’s Motion to Dismiss for Failure to State a Claim

[ECF No. 6] is hereby GRANTED, and Plaintiff’s Motion to Amend [ECF No. 13] is DENIED.

Defendant’s Motion to Dismiss for Lack of Jurisdiction [ECF No. 5] is therefore moot.

       DATED this 15th day of November, 2019.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 2
